Opinion by
Judge Paldadino,
The District Attorney office of Chester County stores in the County Data Processing Center a series of computer tapes known as the “history file”. The history file contains information on every closed criminal case in the county dating back to 1972 and includes the name of the accused, the date of the complaint, bail information, chronological information as to the events that took place during the life of the case, the entry of appearance of public defenders and defense counsel, the assignment of the assistant district attorney and/or the “trial team” handling the prosecution, and the final disposition of the case. In May 19791 appellant requested from the district attorney a history file printout of all the information with respect to all the cases assigned to a particular assistant district attorney. The district attorney refused the request. Pursuant to Section 4 of the Act of June 21, 1957 (Right-To-Know Act), P.L. 390, as amended, 65 P.S. §66.4, an appeal was taken to the court of common pleas. Holding that the information requested is not a “public record” as defined in Section 1(2) of the Right-To-Know Act, 65 P.S. §66.1(2), the lower court denied the appeal.
The focus of the parties is obviously on the assignment of assistant district attorneys to particular cases. The question before the Court is whether the county history file, especially information relating to the assignment of assistant district attorneys to spe*361cific cases, is a public record under the Eight-To-Know Act and thus subject to public inspection.
Section 1(2) of the Eight-To-Know Act defines public record as in pertinent part:
Any account, voucher or contract dealing with the receipt or disbursement of funds by an agency or its acquisition, use or disposal of services or of supplies, materials, equipment or other property and any minute, order or decision by an agency fixing the personal or property rights, privileges, immunities, duties or obligations of any person or group of persons. . . .
65 P.S. §66.1(2).
Emphasizing that a “broad construction adheres . . . to an initial determination that a document is a ‘public record’ ”, Marvel v. Dalrymple, 38 Pa. Commonwealth Ct. 67, 72, 393 A.2d 494, 497 (1978), appellant argues that the information sought is evidence of a “decision” reached by an “agency”, the District Attorney office, and fixes the duties of a particular person, to wit, an assistant district attorney.
Since it is apparent that the history file is not an “account, voucher or contract”, the definition’s “minute, order or decision . . . fixing the personal or property rights, privileges, immunities, duties or obligations” language must be considered. That phrase is to be read as including, but not limited to, “decisions which establish, alter, abolish or deny rights, privileges, immunities, duties or obligations.” Lamolinara v. Barger, 30 Pa. Commonwealth Ct. 307, 311, 373 A.2d 788, 790 (1977). We cannot say that the assignment of an assistant district attorney to a specific case established, altered, abolished or denied any duties of that assistant district attorney.2 His duties were es*362tablished when be accepted the position with tbe office; only an opportunity for tbe application of bis skills, talents and judgment arises by tbe case assignment.3
Our inquiry does not end there, however, <£[W]e believe tbe legislature intended tbe generic definition of a public record contained within tbe Bigbt-ToKnow Act to incorporate by implication those specific definitions of ‘public record’ contained in statutes allowing for public access to particular documents of particular agencies.” Marvel, supra at 75, 393 A.2d at 498.
*363Under Section 11 of the Criminal History Record Information Act (CHRI Act), 18 Pa. C. S. §9111, criminal justice agencies (including District Attorney offices) have a duty to maintain a criminal history record information. The CHRI Act defines criminal history record information as, in pertinent part, “[information collected by criminal justice agencies concerning individuals, and arising from the initiation of a criminal proceeding, consisting of identifiable descriptions, dates and notations of arrests, indictments, informations or other formal criminal charges and any dispositions arising therefrom.” 18 Pa. C. S. §9102.
Insofar as the history file contains information relating to the name of the accused, the date of the complaint, docket entries, and the disposition of the case, it is to that extent criminal history record information and, pursuant to Section 21(b)(2) of the CHRI Act, 18 Pa. C. S. §9121(b) (2),4 subject to appellant’s examination.. However, the history file’s notations of assistant district attorney assignments do not fit within the definition of criminal history record information. Therefor, with respect to' those history file notations, the CHRI Act’s provisions for dissemination do not come into play for purposes of the Right-To-Know Act.
Accordingly, we will enter the following
Order
And Now, December 16, 1980, the order of the Court of Common Pleas of Chester County, docketed to Civil Action No. 202-P Misc. Term 1979, dated August 23, 1979, denying the appeal of William H. Mitman, Jr., and discharging the Rule to Show Cause granted July 6,1979, is affirmed.

 In March 1979 a similar request was made of the County Commissioners. The request was refused on the basis that the district attorney was the only individual who could authorize the disclosure of the history file.


 The same certainly may be said, of tbe assignment of an assistant district attorney to a case as it relates to tbe rights, privileges, immunities, duties or obligations of the accused.


 The problem of interpreting the breadth of the Right-To-Know Act’s definition of a public record has been faced by this Court on several occasions. More than once has a review of the case law been a substantial factor in the resolution. See Mergenthaler v. State Employes’ Retirement Board, 33 Pa. Commonwealth Ct. 237, 372 A.2d 944 (1977); Friedman v. Fumo, 9 Pa. Commonwealth Ct. 609, 309 A.2d 75 (1973). Our synthesis of the case law with the facts in the instant case leads us to conclude that the assignment of an assistant district attorney to a criminal ease lacks the consequential nature (see Marvel, supra (police rank promotion examinees’ written exam answer papers, numerical scores for each part of the exam, and composite scores are public records); Lamolinara, supra (public records include contents of a state poUce trooper’s personnel file as they relate to his removal from active duty); and Young v. Armstrong School District, 21 Pa. Commonwealth Ct. 203, 344 A.2d 738 (1975) (list of kindergarten pupils enrolled in the school district is a public record)) and financial overtones (see Mergenthaler, supra (names and addresses of retired state employees are public records); Moak v. Philadelphia Newspapers, Inc., 18 Pa. Commonwealth Ct. 599, 336 A.2d 920 (1975) (pubUc records include payroll records of the Philadelphia Police Department); Friedman, supra (definition of public record is broad enough to encompass list of persons taking state examination for qualification as a Certified Public Accountant). See also McMullan v. Wohlgemuth, 453 Pa. 147, 308 A.2d 888 (1973), appeal dismissed, 415 U.S. 970 (1973) (definition of public record is broad enough to encompass Department of Public Welfare lists containing names and addresses of and amounts received by Philadelphia public assistance recipients, but at least one of the definition’s exceptions barred disclosure).) to fit the instant case within the decisions holding inclusion within the definition.


 See also 37 Pa. Code Chpt. 195.